Citation Nr: 1048176	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for left leg nerve damage 
as secondary to service-connected lumbosacral strain.

2.  Entitlement to compensation for left leg nerve damage as 
secondary to low back pain.

3.  Entitlement to service connection for a left shoulder 
disorder as secondary to service-connected lumbosacral strain.

4.  Entitlement to compensation for a left shoulder disorder as 
secondary to low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and grandson


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to May 1965.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Los Angeles, California, which denied the Veteran's 
claims, to include as secondary to his low back disability.  

In June 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the Los Angeles RO.  
A transcript of the hearing has been associated with the 
Veteran's claims folder.  

The issues of entitlement to compensation for left leg 
nerve damage and a left shoulder disorder pursuant to 
38 U.S.C.A. § 1151 have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction ("AOJ").  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues on the title page herein have been recharacterized by 
the Board to better reflect the Veteran's contentions.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC") in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

The Veteran claims that he currently has left leg nerve damage 
and a left shoulder disability secondary to low back disability.  
After a thorough review of the Veteran's claims folder, the Board 
has determined that additional development is necessary prior to 
adjudication of these claims. 

In this regard, the Board notes that, in addition to establishing 
entitlement to service connection on a direct basis, service 
connection may also be established on a secondary basis for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  The United States Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already service-
connected condition, regardless of whether the additional 
impairment is itself a separate disease or injury caused by the 
service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by, or (b) aggravated by a service-connected 
disability.  Id; see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, a review of the claims folder shows that, although 
the Veteran was afforded a VA examination in March 2008 in order 
to determine the severity of his low back disorder, the examiner 
was not asked to provide an opinion regarding whether he had a 
left shoulder or left leg nerve disorder as secondary to his low 
back disability.  His low back pain is treated as though service 
connected.  Service connection is also in effect for lumbosacral 
strain, as directly incurred in service.

Because the Board may not rely on its own unsubstantiated medical 
conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it 
must rely on an informed medical opinion in order to adjudicate a 
claim.  As the VA examiner did not offer an opinion as to the 
possibility of any relationship between the Veteran's claimed 
left shoulder and left leg nerve disorders and other disability, 
service connected or treated as though service connected, the 
Board finds that a second examination is necessary in order to 
obtain an opinion as to whether the claimed disorders are related 
to his low back pain or lumbosacral strain.  

In addition, it appears that the most recent VA treatment reports 
of record pertaining to treatment for the Veteran's claimed 
disabilities are dated September 2008.  Where VA has constructive 
and actual knowledge of the availability of pertinent reports in 
its possession, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but had 
been generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, they 
must be obtained.  Id.

Finally, the Board notes that, although the Veteran was provided 
with a timely Veterans Claims Assistance Act of 2000 ("VCAA") 
letter in September 2008, informing him of how to substantiate a 
claim on a secondary basis, the letter erroneously informed the 
Veteran that his claim for a left shoulder disability had 
previously been adjudicated and that new and material evidence 
was required to reopen the claim.  A review of the claims folder, 
however, reveals that the claim was not actually adjudicated in 
the November 2008 rating decision as a claim to reopen a 
previously disallowed claim; a corrected VCAA letter is necessary 
to insure that the Veteran is provided with correct information 
pertaining to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrected VCAA letter 
informing him of the requirements for 
substantiating his claims for service 
connection on a secondary basis.

2.  Obtain all available VA treatment records 
pertaining to treatment for the Veteran's 
claimed left shoulder and left leg nerve 
disorders since September 2008 and associate 
those records with the claims folder.  Any 
negative response should be specifically 
noted. 

3.  Following completion of the above, 
schedule the Veteran for an examination with 
an appropriate, qualified examiner to obtain 
an opinion as to whether the Veteran has a 
current left shoulder disorder and/or a 
current left leg nerve disorder that is 
related to service-connected lumbosacral 
strain or a disability granted compensation 
pursuant to 38 U.S.C. § 1151 (low back pain, 
right shoulder pain, or right wrist pain).  
The complete claims folder and a copy of this 
REMAND must be made available to the 
clinician for review in conjunction with the 
examination, and the clinician should 
specifically indicate that the claims folder 
has been reviewed.  The examiner should 
elicit from the Veteran a history of his left 
shoulder and left leg disorders and 
symptomatology, to include whether he 
sustained any injuries or trauma to those 
areas.  All tests and studies deemed 
necessary should be conducted.  For any 
current left shoulder or left leg disorders 
diagnosed, the examiner should indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 percent 
probability) that such disorder was caused or 
aggravated (permanent worsening as opposed to 
temporary flare-ups or increase in symptoms) 
by the Veteran's service-connected 
lumbosacral strain or a disability granted 
compensation pursuant to 38 U.S.C. § 1151 
(low back pain, right shoulder pain, or right 
wrist pain).  Any and all opinions must be 
accompanied by a complete rationale.

It would be helpful if the examiner would use 
the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50%); "at least as likely as 
not," (meaning likelihood of at least 50%); 
or "less likely than not" or "unlikely" 
(meaning there is less than 50% likelihood).

The clinician is also advised that the term 
"at least as likely as not" does not mean 
within the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and "at 
least as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

If, for any reason, the clinician is unable 
to offer an opinion without resorting to 
speculation, this should be noted and 
thoroughly explained in the report, along 
with a complete rationale for such 
conclusion. 

4.  Thereafter, the issues of entitlement to 
service connection for a left shoulder 
disorder and a left leg nerve disorder as 
secondary to lumbosacral strain , as well as 
the issues of entitlement to compensation 
secondary to disabilities granted 
compensation pursuant to 38 U.S.C. § 1151 
(low back pain, right shoulder pain, or right 
wrist pain), should be readjudicated.  If any 
benefit sought on appeal cannot be granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

